Stolz, Judge.
This appeal arises from a judgment by the Civil Court of Fulton County sitting without a jury or court reporter.
1. Appellant has enumerated as error the entry of a judgment claimed to be contrary to the evidence. This question requires consideration of the evidence, and, lacking a transcript, we would ordinarily have to affirm the trial court’s judgment, unless a supplementary transcript was filed pursuant to Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24). Medical Personnel Pool v. Middlebrooks, 133 Ga. App. 148 (210 SE2d 372).
2. However, the record discloses that no findings of fact and conclusions of law were made, nor was there a written waiver thereof, as required by Code Ann. § 81A-152(a) (Ga. L. 1970, pp. 170, 171) and by Ga. L. 1970, pp. 2446, 2447. Accordingly, this case is remanded with direction that the trial court vacate the judgment, prepare appropriate findings of fact and conclusions of law,and enter a new judgment thereon. Medical Personnel Pool v. Middlebrooks, supra; Stafford v. Mincy, 129 Ga. App. 646 (200 SE2d 502).

Appeal remanded with direction.


Deen, P. J., and Evans, J., concur.

Argued September 29, 1975
Decided January 7, 1976.
Hyatt & Rhoads, D. R. Sloan, Jr., for appellant.
Robert A. Blackwood, III, for appellee.